OPINION
Opinion by
Chief Justice WRIGHT.
By letter dated May 25, 2012 we notified appellant the $175 filing fee was due. We directed appellant to pay the filing fee within ten days. We cautioned appellant that failure to do so would result in the dismissal of this appeal. Also by letter dated May 25, 2012, we notified appellant that a docketing statement had not been *518filed. We directed appellant to file a docketing statement within ten days. We cautioned appellant that failure to file a docketing statement might result in dismissal of the appeal. To date, appellant has not paid the filing fee, filed a docketing statement, or otherwise corresponded with the Court regarding the status of this appeal.
Accordingly, we dismiss this appeal. See Tex.R.App. P. 42.3(b), (c).